   Case 3:19-cv-02281-K Document 24 Filed 10/30/19                 Page 1 of 3 PageID 145



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


 FEDERAL TRADE COMMISSION,                                Case No. 3:19-cv-02281-K

        Plaintiff,                                        Plaintiff’s Unopposed Motion for
                                                          Approval to File Brief in Excess of
        v.                                                Twenty-Five Pages

 MATCH GROUP, INC., a corporation,

            Defendant.



       Plaintiff the Federal Trade Commission (“FTC”) moves unopposed for a 10-page

extension to the page limit for its response to the motion to dismiss filed by Defendant Match

Group, Inc. (“Match”) (Dkt. 20). In support of this request, the FTC respectfully states the

following:

       1.       The FTC filed this action on September 25, 2019, and summons was executed on

Match on September 26, 2019.

       2.       Match filed a motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure on Thursday, October 17, 2019, after receiving leave from the Court to file a 30-

page motion on October 16, 2019. See (Dkt. 18).

       3.       The FTC intends to file a response to Match’s motion by Thursday, November 7,

2019. Because Match’s 30-page motion covers a number of complex issues, the FTC respectfully

submits that the Court and Parties would benefit from a page-limit extension, which would allow

for a thorough presentation of the issues involved.

       4.       The FTC therefore respectfully submits that these circumstances justify a 10-page

extension to the 25-page limit for the response. Match does not oppose this request.

                          PLAINTIFF’S MOTION TO EXTEND PAGE LIMIT
                                             1
   Case 3:19-cv-02281-K Document 24 Filed 10/30/19              Page 2 of 3 PageID 146



       5.     The FTC is not seeking an extension of its response date. The FTC will finalize

and submit its response brief through ECF no later than November 7, 2019.

       WHEREFORE, the FTC respectfully requests that this Court extend the page limit for the

brief in response to Match’s motion to dismiss by 10 pages.

                                            Respectfully submitted,


DATED: October 30, 2019                     /s/ Zachary A. Keller_________
                                            ZACHARY A. KELLER
                                            M. HASAN AIJAZ
                                            MATTHEW WILSHIRE
                                            Texas Bar No. 24087838 (Keller)
                                            Virginia Bar No. 80073 (Aijaz)
                                            California Bar No. 224328 (Wilshire)
                                            Federal Trade Commission
                                            1999 Bryan St. Ste. 2150
                                            Dallas, Texas 75201
                                            T: (214) 979-9382 (Keller)
                                            T: (214) 979-9386 (Aijaz)
                                            T: (214) 979-9362 (Wilshire)
                                            F: (214) 953-3079
                                            Email: zkeller@ftc.gov; maijaz@ftc.gov;
                                            mwilshire@ftc.gov
                                            Attorneys for Plaintiff
                                            FEDERAL TRADE COMMISSION




                        PLAINTIFF’S MOTION TO EXTEND PAGE LIMIT
                                           2
   Case 3:19-cv-02281-K Document 24 Filed 10/30/19                Page 3 of 3 PageID 147



                             CERTIFICATE OF CONFERENCE

       On October 28 and 29, 2019, I conferred with Angela C. Zambrano, Attorney for

Defendant, and she indicated that Defendant is unopposed to this motion.



                                                                             /s/ Zachary A. Keller
                                                                                 Zachary A. Keller


                                CERTIFICATE OF SERVICE

       On October 30, 2019, I filed the foregoing document with the clerk of court for the U.S.

District Court, Northern District of Texas. I hereby certify that I have served the document on

counsel by a manner authorized by Federal Rule of Civil Procedure 5(b)(2).




                                                                             /s/ Zachary A. Keller
                                                                                 Zachary A. Keller
